            Case 4:17-cr-00242-JAS-EJM Document 94 Filed 02/12/20 Page 1 of 14



     Thomas E. Higgins
 1   LAW OFFICES OF THOMAS E. HIGGINS
     325 West Franklin Street
 2
     Tucson, Arizona 85701
     (520) 624-8663
 3
     State Bar No: 04324
 4
     Attorney for Dennis Raymond McPherron
 5

 6                           IN THE UNITED STATES DISTRICT COURT
 7
                                  IN THE DISTRICT OF ARIZONA

 8
     THE UNITED STATES OF AMERICA,                 Case No: CR-17-00242-JAS-(EJM)
 9
                Plaintiff,
     vs.                                           POST-TRIAL MEMORANDUM
10
                                                   HON. JAMES A. SOTO
11   DENNIS RAYMOND MCPHERRON,
12              Defendant.

13

14
           COMES NOW, the Defendant, Dennis McPherron, by and through undersigned counsel,
15   submits the forgoing Post-Trial Memorandum as order by the Court.
16
              RESPECTFULLY SUBMITTED, this February 12, 2020.
17

18                                    Law Office of THOMAS E. HIGGINS, P.L.L.C.
19

20                                    By: ___/s/Thomas E. Higgins___
                                          THOMAS E. HIGGINS
21                                        Attorney for Dennis R. McPherron
22

23

24

25

26

27

28

                                             Page 1 of 14
             Case 4:17-cr-00242-JAS-EJM Document 94 Filed 02/12/20 Page 2 of 14



                                                MEMORANDUM
 1

 2
     I.        Introduction and Overall Argument:
 3

 4         Basically, Mr. McPherron cannot be found guilty after the bench trial on two major grounds.

 5   First, the indictment only charges Mr. McPherron with smuggling one bald eagle feather, and,

 6   two, the government did not, nor cannot, provide or prove the necessary mens rea for
 7
     smuggling.
 8
           As to the government’s case, Mr. McPherron did not chose to be prosecuted for smuggling
 9
     rather than a violation of the Endangered Species Act. The government, for some reason, did
10

11   not present evidence of any lab reports or other evidence such as expert testimony that the

12   feather charged in the indictment, a single bald eagle feather, was in fact, a bald eagle feather.

13   No lab report was introduced in evidence nor any foundation laid. The only testimony
14
     Regarding the bald eagle feather alleged in the indictment was testimony of Mr. McPherron that
15
     There were no bald eagle feathers seized. The allegation of a bald eagle feather being
16
     “smuggled” needs to be proven beyond a reasonable doubt.
17

18         As to the second point, Mr. McPherron testified extensively that he used the seized feathers

19   for services as a native American healer and had them in his possession for up to 40 years. He

20   further testified that he had crossed the Mexico/US borders somewhere in the neighborhood of
21
     30 to 50 times over the years and had never declared them. He further testified that on
22
     numerous occasions he was asked about the feathers by United States Customs officials and
23
     then sent on his way without any problems.
24

25   II.       STATEMENT OF RELEVANT FACTS:
26         Mr. McPherron is 74 years-old. Though he lacks native blood, he identifies as, and has been

27
      accepted as a Native American. In addition to being a practicing member of the Native

28

                                                Page 2 of 14
          Case 4:17-cr-00242-JAS-EJM Document 94 Filed 02/12/20 Page 3 of 14



     American Church, Mr. McPherron has served as a Shaman and healer for over four (4)
 1
     decades. As is customary, he uses various bird feathers as part religious ceremonies.
 2
        On February 17, 2016, Dennis McPherron, was stopped at the Mariposa Port of Entry in
 3
     Nogales, Arizona. He had in his possession 45 different bird feathers, belonging to a variety of
 4   different species of birds. Upon departing the United States, Mr. McPherron failed to complete
 5   a USFWS Form 3-177 — “Declaration for the Importation or Exportation of Fish or Wildlife,” to
 6   notify Customs authorities that he was leaving the country with the feathers. Likewise, upon

 7
     reentry, McPherron failed to declare the feathers on the Form 3-177.
        When searched at the port of entry, customs agents discovered two (2) Golden Eagle
 8
     feathers. Accordingly, Mr. McPherron was charged with smuggling goods into the United
 9
     States Bald Eagle feathers, prohibited under the Bald and Golden Eagle Protection Act, 16
10
     U.S.C. § 668, in violation of 18 U.S.C. § 545.
11
        A. THE FEATHERS:
12
        While the indictment charges Mr. McPherron with illegally importing a single Bald Eagle
13
     feather into the United States, the government failed to produce any evidence at trial to
14
     establish that the feather was actually, a Bald Eagle feather. Contrary to the charged count,
15
     Mr. McPherron testified that the feather in question was from a Golden Eagle (not charged in
16   the indictment).
17      From the inception of this case, Mr. McPherron maintained that he did not import illegal

18   feathers acquired in Mexico. Rather, Mr. McPherron insists that the feathers were acquired in
     the United States, years before his trip to Mexico, he merely took the feathers with him on his
19
     trip to Mexico (which he has done countless times before).
20
        While McPherron had in his possession over 45 different feathers, this case revolves around
21
     two Golden Eagle feather, which the government misidentified as Bald Eagle feathers. Golden
22
     Eagle tail feathers are passed down through generations within the Native American Church.
23   The two (2) feathers were blessed over forty (40) years ago by William Smith, the then head
24   of the medicine people of the Cherokee Nation. Mr. McPherron received one Golden Eagle

25   feather in the late 1980’s from James Blackburn, in a 25-30 person ceremony of the Northern
     Arapaho, Indian, in Nevada. He received the second Golden Eagle feather by a registered
26
     Native American from the Southern Cheyenne Tribe named Wayne Turtle (deceased). The
27
     ceremony occurred approximately in 1990, in Woodfords, California. The Ceremony was
28

                                               Page 3 of 14
                Case 4:17-cr-00242-JAS-EJM Document 94 Filed 02/12/20 Page 4 of 14



         confirmed by Sharon Vann, Mr. Turtle’s niece, also a practicing member of the Native
 1
         American Church. At the time, Mr. Turtle was a roadman, a prestigious position in the churc
 2

 3           B. THE BALD EAGLE AND GOLD EAGLE PROTECTION ACT
             The Golden and Bald Eagle Protection Act (“BGEPA”), prohibits the "taking" of “parts, nests,
 4
         or eggs…” of the protected birds without a permit. 16 U.S.C. § 668. Under the Act, persons
 5
         who "take, possess, sell, purchase, barter, offer to sell, purchase or barter, transport, export
 6
         or import, at any time or any manner, any bald eagle ... [or any golden eagle], alive or dead,
 7       or any part, nest, or egg thereof” may be subjected to criminal penalties.1
 8           The BGEPA prohibits the possession of both Bald and Golden eagle feathers. 16 U.S.C. §

 9       668. One exception to this prohibition allows federally recognized Native American tribes to

10
         use eagle feathers for a bona fide religious purpose so long as a permit is obtained. 16 U.S.C.
         § 668(a). To clarify, only enrolled members of federally recognized tribes, with which the
11
         United States maintains a government-to-government relationship, may apply for permits. 50
12
         C.F.R. § 22.22(a) (2012).
13
             The BGEPAs’ exception contains no allowance for use by persons who are not Native
14       American. This exemption has been upheld under the Establishment Clause of the First
15       Amendment, because the exemption for Native Americans is rationally related to the

16       legitimate government interests.2 Rupert v. Director, U.S. Fish and Wildlife Service, 957 F.2d

17
         32, 34 (1st Cir. 1991). In this case however, Mr. McPherron is not charged with a violation of
         The Bald Eagle and Golden Eagle Protection Act, he is charged with “smuggling” a single Bald
18
         Eagle feather.
19

20       III.    LAW/ ARGUMENT:

21           A. 18 U.S.C. § 545 – “SMUGGLING GOODS INTO THE UNITED STATES” IS A
                SPECIFIC INTENT CRIME REQUIRING THE GOVERNMENT TO PROVE THE
22              REQUISITE MENS REA:

23              1) SPECIFIC INTENT CRIMES:
             Specific Intent crimes differ from General Intent crimes, in that, beyond proving that the
24
         defendant committed "actus reus," the government must also prove that the defendant
25
         1
           In June 2007, the bald eagles were removed from the Endangered Species List. As of 2009, the Act
26       has made it possible for one to obtain a permit to move from operating utilities and airports. See, U.S.
         Fish and Wildlife Service, “Bald & Golden Eagle Information”
27       https://www.fws.gov/birds/management/managed-species/bald-and-golden-eagle-information.php
         (accessed 2/23/2019). See also, United States v. Antoine, 318 F.3d 919, 921 (9th Cir. 2003).
28   2
         To protect the Native American religion and culture, and to protect the eagle population.

                                                      Page 4 of 14
          Case 4:17-cr-00242-JAS-EJM Document 94 Filed 02/12/20 Page 5 of 14



     performed the act with the requisite "mens rea," or culpable state of mind. Cheek v. United
 1
     States, 498 US 192,194, 111 S. Ct. 604, 606, 112 L. Ed. 2d 617, 619 (1991). These crimes
 2
     are often characterized as requiring two states of mind; 1) the intent to cause the actus reus,
 3
     and 2) the specific intent to cause some further objective or goal. See United States v.
 4   Christy, 916 F.3d 814, 845 (10th Cir. 2019); citing Torres v. Lynch, 136 S.Ct. 1619, 1630-31,
 5   194 L.Ed.2d 737 (2016); Morissette v. United States, 342 U.S. 246, 250-63, 72 S.Ct. 240, 96
 6   L.Ed. 288 (1952).

 7
        At common-law the term “specific intent” traditionally referred to “certain narrow classes
     of crimes” warranting “heightened culpability…”” United States v. Bailey, 444 US 394, 405
 8
     (1980). The United State Supreme Court interpreted the requirement by stating, “[o]ne who
 9
     does act with such specific intent is aware that what he does is precisely that which the
10
     statute forbids.” Screws v. United States, 325 US 91, 104 (1945). See also U.S. v. Blair, 54
11   F.3d 639 (10th Cir. 1995) (“Specific intent crimes require the government to prove that the
12   defendant intentionally committed an act and intend to cause a particular result by
13   committing that act.”)

14
           2) THE DEFENDANT WAS CHARGED UNDER THE FIRST SECTION OF 18 U.S.C.
              § 545 :
15
        Mr. McPherron is charged with smuggling goods into the United States in violation of 18
16
     U.S.C. § 545. However, as discussed above, Mr. McPherron acquired the feathers long before
17
     he travelled with them on his trip to Mexico. Admittedly, during his departure and reentry,
18
     Mr. McPherron failed to complete the USFWS Form 3-177 declaring the feathers. However,
19
     the government has not established the requisite mens rea under the statute. The relevant
20
     sections of 18 U.S. Code § 545 read:
21
           “Whoever knowingly and willfully, with intent to defraud the United States,
22
           smuggles, or clandestinely introduces or attempts to smuggle or clandestinely
23         introduce into the United States any merchandise which should have been
           invoiced, or makes out or passes, or attempts to pass, through the customhouse
24         any false, forged, or fraudulent invoice, or other document or paper; or
25         Whoever fraudulently or knowingly imports or brings into the United States, any
           merchandise contrary to law, or receives, conceals, buys, sells, or in any manner
26
           facilitates the transportation, concealment, or sale of such merchandise after
27
           importation, knowing the same to have been imported or brought into the United
           States contrary to law—
28                                                ***
                                              Page 5 of 14
          Case 4:17-cr-00242-JAS-EJM Document 94 Filed 02/12/20 Page 6 of 14




 1         Proof of defendant’s possession of such goods, unless explained to the
           satisfaction of the jury, shall be deemed evidence sufficient to authorize
 2         conviction for violation of this section. 18 U.S.C. § 545

 3      An important distinction exists between the two sections of the statute. The 9th circuit

 4   highlighted this distinction in United States v. Davis, 597 F. 2d 1237, 1239 (9th Cir. 1979).

 5
     “We have recognized that the two paragraphs of [section] 545 set forth two separate
     offenses.” Id. citing, Olais-Castro v. United States, 416 F.2d 1155, 1157-1158 (9th Cir. 1969).
 6
     For an offense charged under paragraph one of section 545, specific intent must be proven
 7
     by the government. United States v. Smith, 714 Fed. Appx. 701 (9th Cir. 2017)
 8
     (“‘Fraudulently’ importing unlawful merchandise – doing so with the intent to defraud –
 9   requires specific intent[.]”)
10      By contrast, for an offense charged under paragraph two, the government is not required

11   to prove as an element of an offense that the defendant “specifically intended to defraud the

12
     Government.” Davis, 597 F.2d at 1239. In upholding the district court’s refusal to grant the
     defendant’s request for a specific jury instruction, the Court stated, “By its own clear terms, §
13
     545 [second paragraph] does not require proof of both a knowing and fraudulent element.”
14
     Id. Here, Mr. McPherron is charged under the first section of the statute. Count 1 of the
15
     indictment states:
16         “McPherron, did willfully, knowingly and fraudulently import and bring into
           the United States certain merchandise, that is, various bald eagle feathers
17
           contrary to law that is, the Bald and Golden Eagle Protection Act under Title 16
18         United States Code Section 668, knowing the same to have been imported and
           brought into the United States contrary to law. All in violation of Title 18, United
19         States Code, Section 545.”
20
           Compare with the first paragraph of Section 545: “Whoever knowingly and
21
           willfully, with intent to defraud…”

22   It is clear from the language used in the indictment, that Count 1 charges McPherron with
     violation of the first paragraph of section 545. The Supreme Court has "long recognized that
23
     determining the mental state required for commission of a federal crime requires construction
24
     of the statute and ... inference of the intent of Congress." United States v. Christy, 916 F.3d
25
     814, 845 (10th Cir. 2019); citing, Staples v. United States, 511 U.S. 600, 605, 114 S.Ct. 1793,
26   128 L.Ed.2d 608 (1994) (quotations omitted).
27      In Menon the Third Circuit ruled that, "the meaning of ‘defraud’ must be interpreted in the
28   context of the particular statute that uses the term…” United States v. Menon, 24 F.3d 550,

                                               Page 6 of 14
          Case 4:17-cr-00242-JAS-EJM Document 94 Filed 02/12/20 Page 7 of 14



     556 (3d Cir.1994). The Third Circuit identified as "countervailing evidence" the legislative
 1
     history of the 1948 revision of the United States Code, specifically, the House Report, which
 2
     explains that Congress did not intend any substantive changes unless explicitly discussed in
 3
     the Reviser's Notes. Id. at 556-57. Because the Reviser's Note to § 545 states only that
 4   "[c]hanges were made in phraseology" and fails to discuss the impact of deleting the words
 5   "the revenues of," the Menon court held that Congress did not intend to work a substantive
 6   change in the statute by interpreting "to defraud the United States" more broadly. Id.

 7
        In relying on the on the rule of lenity, the Court concluded by holding that, because the
     meaning of defraud is ambiguous in the context of § 545, that section requires an intent to
 8
     cause a deprivation of property or money. Menon, 24 F.3d at 558, citing McNally v. United
 9
     States, 483 U.S. 350, 359, 107 S.Ct. 2875, 2881, 97 L.Ed.2d 292 (1987) (The Court reasoned
10
     that this common understanding, combined with the rule of lenity meant that, the mail fraud
11   statute required an intent to deprive someone of money or property.) Following that same
12   analysis, the Court reversed the defendant’s conviction pointing out that the government
13   failed to make a showing that the defendant had such an intent to defraud the United States.

14
     US v. Menon, 24 F. 3d at 556. (emphasis added)
        Similarly, here, the Government has not provided any evidence that Mr. McPherron, at all,
15
     intended to defraud the United States, or that he knew what he was doing was illegal. On the
16
     contrary, all the evidence points to the fact that Mr. McPherron’s failure to fill out the required
17
     forms prior to exiting/entering the country, was carried out without the specific intent to
18   defraud the United States.
19      In Lizarraga, the Ninth Circuit focused on the specific language in the indictment. There,
20   the defendant was charged with "willfully and unlawfully attempt[ing] to export and take out

21
     of the United States ... and into the Republic of Mexico ammunition" in violation of 22 U.S.C.
     § 1934. United States v. Lizarraga-Lizarraga, 541 F.2d 826 (9th Cir. 1976). The Court held
22
     inclusion of the term "willfully," made it clear that Congress intended to punish only those
23
     who exported ammunition knowing it was unlawful to do so. See Id. at 828.
24
        Other courts have similarly interpreted "intent to defraud" element of section § 545 to
25   mean an "intent to avoid and defeat the United States Customs laws." United States v.
26   Boggus, 411 F.2d 110, 113 (9th Cir.1969). In Etheridge, the 5th Circuit construed a similar
27   statute (22 U.S.C. § 1934) as requiring specific 22 U.S.C. § 1934. Etheridge v. United States,

28
     380 F.2d 804 (5th Cir.1967). In affirming the defendant’s convictions, the Court held that

                                               Page 7 of 14
          Case 4:17-cr-00242-JAS-EJM Document 94 Filed 02/12/20 Page 8 of 14



     there was sufficient evidence to support the jury's finding that "each of the defendants knew
 1
     it was unlawful to export from the United States to Haiti the aircraft ...." Id. at 807.
 2
     (emphasis added). Although the Court did not directly hold that, § 1934 imposes a specific
 3
     intent limitation upon criminal liability, the language employed by the Court strongly implied
 4   that such a specific intent limitation is applicable. Id. The courts have generally recognized
 5   the word “willfully” in such statutes to connote a voluntary, intentional violation of a known
 6   legal duty, formulated as requiring willfulness or “bad faith or evil intent…'” United States v.

 7
     Bishop, 412 U.S. 346, 360, 93 S.Ct. 2008, 2017, 36 L.Ed.2d 941 (1973) (citations omitted).

 8
       B. SECTION 545 REQUIRES THE GOVERNMENT TO PROVE THAT THE
 9         DEFENDANT KNEW THAT BY CROSSING THE BORDER WITH THE FEATHERS
           HE WAS VIOLATING THE LAW:
10
        Knowledge is a precondition to forming intent. To successfully prosecute Mr. McPherron
11
     under section 545, the Government would have to prove that he knew he that he “importing
12
     or bringing in merchandise contrary to law.” See United States v. Garcia-Paz, 282 F.3d 1212,
13
     1217 (9th Cir. 2002). Title 19 defines “merchandise” as “goods, wares, and chattels of every
14   description, and includes merchandise the importation of which is prohibited….” There the
15   defendant was found guilty of smuggling marijuana from Mexico to the United States. Id. at

16   1213. The defendant argued there was no evidence introduced at trial that he knew he was
     importing marijuana. Id. at 1217. The Court indicated that evidence was not necessary to
17
     prove the defendant knew that what he was importing marijuana under 18 U.S.C. § 545,
18
     rather, the court emphasized that the statute’s use of “knowingly” modifies “imports or brings
19
     into the United States, any merchandise contrary to law” and therefore, the defendant need
20
     only know that he is importing or bringing in “merchandise contrary to law.” Id. The Court
21   clarified that because the defendant knew he was bringing in merchandise contrary to law,
22   him being mistaken about the kind of illegal merchandise was irrelevant. Id.

23      Here, there is no evidence that Mr. McPherron knew that travelling with feathers was
     illegal. Thus, he lacked the requisite knowledge that his actions were illegal.
24

25     C. STATUTORY LANGUAGE & CONSTRUCTION SUPERSEDE IN CONTROVERSIES
           CONCERNING REQUISITE MENTAL STATE.
26
        Our Courts repeatedly revert to statutory construction to resolve disputes over the mental
27
     state required for conviction under a particular statute. “[t]he definition of the elements of a
28   criminal offense is entrusted to the legislature, particularly in the case of federal crimes,
                                                Page 8 of 14
          Case 4:17-cr-00242-JAS-EJM Document 94 Filed 02/12/20 Page 9 of 14



     which are solely creatures of statute." Liparota v. United States, 471 U. S. 419 (1985); citing
 1
     United States v. Hudson, 7 Cranch 32 (1812). In determining the mental state under federal
 2
     crime requires "construction of the statute and . . . inference of the intent of Congress."
 3
     United States v. Balint, 258 U. S. 250, 253 (1922). The courts have devised “working
 4   formulae” to instruct juries regarding the meaning of various “terms as ‘felonious intent,’
 5   ‘criminal intent,’ ‘malice aforethought,’ ‘guilty knowledge,’ ‘fraudulent intent,’ ‘willfulness,’
 6   ‘scienter,’ to denote guilty knowledge, or mens rea, to signify an evil purpose or mental

 7
     culpability.” Morissette v. United States, 342 U. S. 246, 252 (1952). Through these tokens,
     they protect those who are “not blameworthy in mind from conviction of infamous common-
 8
     law crimes.” Id. (emphasis added). Therefore, an analysis necessary begins with the
 9
     “statutory terms in accordance with their ordinary meaning, unless the statute clearly
10
     expresses an intention to the contrary." I.R. ex rel. E.N. v. L.A. Unified Sch. Dist., 805 F.3d
11   1164, 1167 (9th Cir. 2015).
12
             1) THE COURTS GENERALLY DISFAVOR STATUTES THAT LACK A MENS REA
13              REQUIREMENT:
        The United States Supreme Court stated that "offenses that require no mens rea generally
14
     are disfavored [.]" Staples v. United States, 511 U.S. 600, 606, 114 S.Ct. 1793, 1797, 128
15
     L.Ed.2d 608 (1994). "[t]he existence of a mens rea is the rule of, rather than the exception
16
     to, the principles of Anglo-American criminal jurisprudence." Id. at 605, 114 S.Ct. at 1797
17   (citation omitted). Accordingly, "some indication of congressional intent, express or implied, is
18   required to dispense with mens rea as an element of a crime." Id. at 606, 114 S.Ct. at 1797.
19   Moreover, "silence on this point by itself does not necessarily suggest that Congress intended

20
     to dispense with a conventional mens rea element, which would require that the defendant
     know the facts that make his conduct illegal." Id. at 605, 114 S.Ct. at 1797 (citation omitted).
21

22           2) JUDICIAL INTERPRETATION ERRS ON THE SIDE OF CONSTRUING A REQUIRED
                MENTAL STATE.
23
        The Supreme Court generally avoids construing criminal statutes as imposing strict
24   liability. Staples, at 607 n. 3, 114 S.Ct. at 1798 n. 3 (citing United States v. Int'l Minerals &
25   Chem. Corp., 402 U.S. 558, 563-64, 91 S.Ct. 1697, 1700-01, 29 L.Ed.2d 178 (1971)).

26   "Whether criminal intent or guilty knowledge is an essential element of a statutory offense is

27
     to be determined by the language of the act in connection with its manifest purpose and

28

                                                 Page 9 of 14
         Case 4:17-cr-00242-JAS-EJM Document 94 Filed 02/12/20 Page 10 of 14



     design." Planned Parenthood, Sioux Falls Clinic v. Miller, 63 F.3d 1452, 1464 (8th Cir.1995);
 1
     citing South Dakota v. Nagel, 279 N.W.2d 911, 915 (S.D.1979).
 2
        The courts take into consideration several factors in determining legislative intent before
 3
     they are willing to impose liability without fault. Including: (1) the legislative history; (2)
 4   guidance from other statutes; (3) the severity of the punishment provided for the crime; (4)
 5   the seriousness of harm to the public which may follow from the prohibited conduct; (5) the
 6   accused's opportunity to ascertain facts (whether legislation really meant to impose liability

 7
     without fault based on the lack of knowledge of these facts (6) the difficulty prosecuting
     officials would have in proving a mental state for this type of crime; and (7) number of
 8
     prosecutions to be expected. Wayne R. LaFave, 1 Substantive Criminal Law Strict Liability §
 9
     5.5 (2d ed.); cited in State v. Jones, 2011 S.D. 60, ¶ 12 n. 1, 804 N.W.2d 409, 413 n. 4.
10
     (2011).
11      The Ninth Circuit in emphasized the Court’s ruling in Morissette, it stated, “the courts
12   should be most reluctant when interpreting statutes to dispense with a mens rea requirement
13   absent a clear legislative intention to do so.” United States v. Launder, 743 F.2d 686, 689

14
     (9th Cir.1984). Citing Morissette (“The spirit of the doctrine which denies to the federal
     judiciary power to create crimes forthrightly admonishes that we should not enlarge the
15
     reach of enacted crimes by constituting them from anything less than the incriminating
16
     components contemplated by the words used in the statute.”) 263, 72 S.Ct. at 249, supra
17
     (footnote omitted).
18      In 2019, the Ninth Circuit ruled held "[i]n determining what mental state is required to
19   prove a violation of the statute, we look to its words and the intent of Congress." US. v.
20   Price, No. 15-50556, (9th Cir. 2019); Citing United States v. Johal, 428 F.3d 823, 826 (9th

21
     Cir. 2005); and Staples v. United States, 511 U.S. 600, 605 (1994) (“We keep in mind the
     background rules of the common law in which the requirement of some mens rea for a crime
22
     is firmly embedded.").
23

24     D. THE MENTAL STATE REQUIRED UNDER THE FIRST PARAGRAPH OF § 545 IS
           CLEAR, AND McPHERRON LACKED THE REQUISITE MENTAL STATE.
25
        The first paragraph of § 545 requires the defendant to import/export prohibited items
26   “knowingly and willfully, with intent to defraud.” While the second requires the defendant to
27   do so “fraudulently or knowingly.” The Supreme Court has interpreted statutes with far less
28   lexical indicia of mental state, as requiring specific intent.

                                                Page 10 of 14
             Case 4:17-cr-00242-JAS-EJM Document 94 Filed 02/12/20 Page 11 of 14



            In Liparota v. United States, the Court found a specific intent requirement in the language
 1
         of food stamp fraud statute, which stated, "whoever knowingly uses, transfers, acquires,
 2
         alters, or possesses coupons or authorization cards in any manner not authorized by [the
 3
         statute] or the regulations." 471 U.S. 419, 420, 105 S.Ct. 2084, 85 L.Ed.2d 434 (1985). The
 4       Court rejected the government's argument that the statute contained no mens rea
 5       requirement, and held that it requires a showing that the defendant knew his conduct to be
 6       unauthorized by statute or regulations. Id. at 425, 105 S.Ct. 2084.

 7
            Equally, the Supreme Court examined the use of the term “knowingly” in the Protection of
         Children Against Sexual Exploitation Act of 1977. See generally, United States v. X-Citement
 8
         Video, Inc., 513 U.S. 64 (1994). The Court’s decision hinged on the “the critical
 9
         determination“ of whether the term "knowingly," in the phrases "knowingly transports or
10
         ships" and "knowingly receives, or distributes" modifies not only those verbs but also the
11       phrase "the use of a minor." Id. at 69-70 The Court held that "[t]he most natural
12       grammatical reading . . . suggests that the term `knowingly' modifies only the surrounding
13       verbs: transports, ships, receives, distributes, or reproduces." Id. at 81. The Court Stated,

14
         “the presumption in favor of a scienter requirement should apply to each of the statutory
         elements that criminalize otherwise innocent conduct." Id. at 72.
15
            In a case specifically dealing with 18 U.S.C. § 545, Third Circuit stated, "the meaning of
16
         `defraud' must be interpreted in the context of the particular statute that uses the term. . . .
17
         United States v. Menon, 24 F.3d 550 (3d Cir.1994). Id. at 556. The Court reasoned that,
18       “because the meaning of defraud is ambiguous in the context of § 545, that section requires
19       an intent to cause a deprivation of property or money.” Id. at 558, citing McNally v. United
20       States, 483 U.S. 350, 107 S.Ct. 2875, 97 L.Ed.2d 292 (1987). Similarly, the Ninth Circuit has

21
         held that inclusion of the term "willfully," in a statute prohibiting the export of ammunition,
         made it clear that Congress intended to punish only those who exported ammunition knowing
22
         that it was unlawful to do so. United States v. Lizarraga-Lizarraga, 541 F.2d 826, 828 (9th
23
         Cir. 1976). See also United States v. Bishop, 412 U.S. 346, 360, 93 S.Ct. 2008, 2017, 36
24
         L.Ed.2d 941 (1973) (holding that "The word `willfully' in these statutes generally connotes a
25       voluntary, intentional violation of a known legal duty. It has formulated the requirement of
26       willfulness as `bad faith or evil intent,' or `evil motive…”).3
27
     3
       See also McCarthy v. United States, 394 U.S. 459, 471, 89 S.Ct. 1166, 22 L.Ed.2d 418 (1969); Sansone
28   v. United States, 380 U.S. 343, 353, 85 S.Ct. 1004, 13 L.Ed.2d 882 (1965); James v. United States, 366

                                                   Page 11 of 14
           Case 4:17-cr-00242-JAS-EJM Document 94 Filed 02/12/20 Page 12 of 14



         When a statute requires “willful“ action, the Courts have held that, mere negligence or
 1
      even gross negligence, do not satisfy the mens rea requirement. United States v. Colacurcio,
 2
      514 F.2d 1, 8 (9th Cir.1975); United States v. Klee, 494 F.2d 394, 395 and n. 1 (9th Cir.),
 3
      cert. denied, 419 U.S. 835, 95 S.Ct. 62, 42 L.Ed.2d 61 (1974). Rather, the government must
 4    show the defendant's act was “voluntary and purposeful, and if committed with the specific
 5    intent…” United States v. Swanson, 509 F.2d 1205, 1210 (8th Cir.1975).
 6       "When interpreting federal criminal statutes that are silent on the required mental state,

 7
      we read into the statute only that mens rea which is necessary to separate wrongful conduct
      from otherwise innocent conduct." Elonis v. United States, 135 S. Ct. 2001, 2010 (2015).
 8
      Reasonably, when a statute such § 545 enumerates the required mental state, the court will
 9
      not uphold a conviction in the absence of proof of that mental state.
10
              1) THE STATUTORY PRESUMPTION APPLIES ONLY TO THE SECOND PARAGRAPH OF
11               § 545.
         The third paragraph of § 545 states that proof of possession “shall be deemed evidence
12
      sufficient to authorize conviction for violation of this section.” Unlike the fourth paragraph
13
      which specifically states that the forfeiture provision applies to “any person described in the
14
      in the first or second paragraph.” Moreover, the presumption that possession equates to
15
      culpability is grammatically and contextually incongruent with text of paragraph one requiring
16    that the defendant act “knowingly and willfully, with intent to defraud the United States.”
17       In Matalon, the defendant challenged the constitutionality of the statutory presumption in

18    18 U.S.C. § 545. United States v. Matalon, 425 F.2d 70 (2d Cir.1970). The Court held the jury
      instruction and statutory presumption in were not unconstitutional, stating “a statutory
19
      presumption cannot be sustained if there be no rational connection between the fact proved
20
      and the ultimate fact presumed if the inference of the one from proof of the other is arbitrary
21
      because of lack of connection between the two in common experience.” Id. at 71, Citing Tot
22
      v. United States, 319 U.S. 463, 467-468, 63 S.Ct. 1241, 87 L.Ed. 1519 (1943). See also,
23    United States v. Bentley, 875 F.2d 1114, 1118 (5th Cir. 1989) (“an inference of guilt as to all
24    elements of the offenses charged beyond a reasonable doubt, independently of the statutory
25    presumption allowing conviction for smuggling upon proof of mere possession”). However,
      “where the inference is so strained as not to have a reasonable relation to the circumstances
26

27
     U.S. 213, 221, 81 S.Ct. 1052, 6 L.Ed.2d 246 (1961); United States v. Murdock, 290 U.S. 389, 394-98, 54
28   S.Ct. 223, 78 L.Ed. 381 (1933).

                                                 Page 12 of 14
           Case 4:17-cr-00242-JAS-EJM Document 94 Filed 02/12/20 Page 13 of 14



     of life as we know them it is not competent for the legislature to create it as a rule governing
 1
     the procedure of courts.” Id.
 2
        The Supreme Court ruled in Turner, in criminal cases statutes permitting the inference of
 3
     one fact from the proof of another, must be subjected to scrutiny by the courts to prevent
 4   "conviction upon insufficient proof.” Turner v United States, 396 US 398, 405; 90 S Ct 642,
 5   649 (1970), citing Leary v. United States, 395 U. S. 6, 37 (1969). Referring to the statute in
 6   this case, the Supreme Court explicitly reiterated the mens rea requirement stating:

 7          “For the Government to secure a conviction under § 545, it must prove the
            physical act of unlawful importation as well as a knowing and willful intent to
 8
            defraud the United States. An acquittal on the criminal charge may have involved
 9          a finding that the physical act was not done with the requisite intent.” One Lot
            Emerald Cut Stones and One Ring v. United States, 409 U.S. 232, 234, 93 S.Ct.
10          489, 491, 34 L.Ed.2d 438, 440 (1972) (emphasis added).

11      Thus, here, the government must prove that Mr. McPherron failed to fill out a USFWS
12   Form 3-177 when exiting/entering the United States “knowingly and willfully, with intent to

13   defraud.” However, Mr. McPherron lacked the requisite mental state to be found guilty under

14
     the statute. He took his own feathers, which he had acquired long ago (in the United States),
     and travelled with them outside the country. He then returned to the United States with
15
     those same feathers. Mr. McPherron travelled with the feathers as part of his religious healing
16
     activities. Mr. McPherron is a Shaman for the Native American Church, and uses the feathers
17
     as part of customary and religious ceremonies. He was merely practicing his protected
18   religious activities, and had no intent to defraud the United States.
19      Mr. McPherron was not charged with violating the Bald and Golden Eagle Protection Act,

20   16 U.S.C. § 668. He was charged with smuggling prohibited items under the first paragraph

21
     of 18 U.S.C. § 545. As discussed, he did not possess the necessary mens rea warranting a
     conviction under that statute and the government has not provided any evidence to show
22
     otherwise.
23
     IV.     CONCLUSION:
24
        Because Mr. McPherron did not knowing and willfully travel with the feathers with intent to
25
     defraud the United States, his conviction under 18 U.S.C. §545 would be improper. The
26   Government has not introduced any evidence that the Defendant acted with the specific
27   intent and bad faith required under the law. Therefore, we respectfully requests that the
28   court find Mr. McPherron not guilty.

                                              Page 13 of 14
          Case 4:17-cr-00242-JAS-EJM Document 94 Filed 02/12/20 Page 14 of 14



                          RESPECTFULLY SUBMITTED this 12th day of February, 2020.
 1

 2
                                            By:___/s/Thomas E Higgins___
 3                                          Thomas Higgins, Esq.
 4
                                            Attorney for Dennis Raymond McPherron

 5

 6    The above signed does hereby certify that on the above date he electronically transmitted
      this document to the Clerk’s Office using the CM/ECF System for filing and transmittal of a
 7
      Notice of Electronic Filing to the following CM/ECF registrants:
 8

 9
     Original filed via CM/ECF this date to:
10
     U.S. District Court Judge
11
     Michael Jette
12   Assistant United States Attorney

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                             Page 14 of 14
